FILED
                            NOT FOR PUBLICATION                              NOV 14 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CLYDE J. PINTO,                                   No. 07-74607

              Petitioner,                         Agency No. A070-582-939

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted March 16, 2010**
                             San Francisco, California

Before: SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

       Clyde J. Pinto, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings on the basis that his prior counsel was ineffective. We previously

filed a memorandum disposition holding that the BIA did not abuse its discretion

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in denying the motion to reopen and that Pinto’s due process claims lacked merit.

Pinto petitioned for rehearing and contended that the BIA erred by failing to

account for the positive equities that would support a favorable exercise of

discretion with respect to the motion to reopen.

      We withdrew the original disposition, referred the case to the Circuit

Mediation Office, and dismissed the petition as moot. Mediation was

unsuccessful, and we ordered the government to respond to the contentions raised

in Pinto’s petition for rehearing. The government responded that the BIA’s

decision demonstrates it took into account the favorable equities.

      We now reinstate our prior holding that the BIA acted within the scope of its

authority in denying Pinto’s motion on discretionary grounds, and that Pinto’s due

process claims are not persuasive. The BIA sufficiently considered the positive

equities. See Virk v. INS, 295 F.3d 1055, 1060 (9th Cir. 2002). The BIA

acknowledged that Pinto was married to a U.S. citizen and that he claimed

ineffective assistance of counsel, but found that evidence outweighed by Pinto’s

presentation of a false birth certificate and incredible testimony.

      In his petition for review, Pinto has raised for the first time other positive

equities that now exist due to the passage of time, and that could support a

favorable exercise of discretion by the government under existing executive


                                           2
policies. These include his support for his three U.S. citizen children, his long-

time employment, his wife’s potential mental illness, his lack of criminal history,

as well as the prior ineffectiveness of counsel. The petition for review of the BIA’s

2007 decision, however, must be denied.

      PETITION FOR REVIEW DENIED.




                                          3
                                                                            FILED
Pinto v. Holder, No. 07-74607                                                 NOV 14 2013

                                                                        MOLLY C. DWYER, CLERK
PREGERSON, Circuit Judge, dissenting:                                     U.S. COURT OF APPEALS



      Clyde Pinto is a fifty-year-old father of three U.S. born citizen children, ages

twenty-two, twenty-one, and seven years old. His wife is a U.S. citizen. He has an

approved I-130 visa petition based on his marriage to his present wife. Pinto has

lived in the U.S. for over twenty-three years, and worked as an accountant for

various school districts in California. He has no criminal record and does not pose

a national security risk. Pinto’s wife suffers from depression and anxiety,

requiring ongoing psychological treatment. Additionally, over the course of

Pinto’s immigration proceedings, he received poor representation from multiple

attorneys.

      Although the BIA noted in its decision denying the motion to reopen that

Pinto was married, the BIA erred by failing to fully consider all relevant factors,

specifically the many positive equities stated above. See Ali v. Holder, 637 F.3d
1025, 1031-32 (9th Cir. 2011) (stating that the BIA’s review of a motion to reopen

“must show proper consideration of all factors, both favorable and unfavorable”).

In doing so, the BIA abused its discretion when it denied the motion to reopen.

Because of the BIA’s abuse of discretion, I believe that Pinto should be granted the

chance to reopen his case. Accordingly, I respectfully dissent.